Citation Nr: 1713792	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-35 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected lumbar spine disability.

2. Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disease (GERD).

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4. Entitlement to service connection for a right shoulder lump, to include based on clear and unmistakable error (CUE).  

5. Entitlement to an increased rating for lumbosacral strain with early degenerative disc disease L5-S1 (low back disability), to include entitlement to an earlier effective date for radiculopathy of the right lower extremity and an increased rating for radiculopathy of the right lower extremity.

6. Entitlement to a rating in excess of 10 percent from November 1, 2007, to March 12, 2012, and in excess of 20 percent thereafter, for myofascial pain syndrome of the right trapezius muscle (right shoulder disability).

7. Entitlement to an initial compensable rating for hypertension.

8. Entitlement to an initial rating in excess of 10 percent for the service-connected neck scar.

9. Entitlement to a rating in excess of 30 percent for migraine and muscle tension headaches (headaches).  

10. Entitlement to an initial rating in excess of 10 percent for right knee meniscus tear, status post arthroscopic repair with residual degenerative joint disease (right knee disability) prior to February 25, 2013 and after April 1, 2013.

11. Entitlement to special monthly compensation for housebound status from February 25, 2013 to April 1, 2013.

12. Entitlement to an effective date earlier than December 19, 2007 for the grant of service connection for depression.  

13. Entitlement to a total disability rating due to individual unemployability (TDIU).

14. Entitlement to an increased rating for the service-connected cervical spine disability, to include cervical radiculopathy.


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Esq. 


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1984 to July 1988 and from October 1988 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in January 2009, July 2010, October 2011, April 2012, October 2013, and March 2014.   

An April 2012 rating decision granted a 20 percent rating for the right shoulder disability effective from March 13, 2012.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating for the right shoulder disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a Board hearing before a Veterans Law Judge in August 2010, August 2011, April 2012, and July 2012.  He was scheduled for a hearing in September 2012 but withdrew his request in September 2012.  He also requested a Board hearing in December 2014 and November 2015 but withdrew that request in May 2016.  No other hearing request remains pending.  

In December 2012, the Board remanded the case for further evidentiary development.  The case is once again before the Board.

The Board notes that in January 2017 the Veteran filed a notice of disagreement (NOD) at the RO concerning entitlement to service connection for a left knee condition, as shown in the electronic claims file (VBMS).  Such appeal is contained in the Veterans Appeals Control and Locator System (VACOLS) as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issue presently before the RO pertaining to entitlement to service connection for a left knee condition will be the subject of a later Board decision, if ultimately necessary.  

The issues of entitlement to service connection for a right hip disorder and a stomach disorder, entitlement to a disability rating in excess of 10 percent disabling prior to March 13, 2012, and in excess of 30 percent thereafter for the right shoulder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In November 2015, prior to the promulgation of a decision by the Board, the Veteran submitted correspondence stating that he wished to withdraw from appellate review his claim of entitlement to an increased rating for the            service-connected cervical spine disability.  

2. In May 2016, prior to the promulgation of a decision by the Board, the Veteran, through his representative, submitted correspondence stating that he wished to withdraw from appellate review his claims of entitlement to an increased rating for the low back disability, to include entitlement to an earlier effective date for radiculopathy of the right lower extremity and an increased rating for radiculopathy of the right lower extremity; entitlement to an increased ratings for hypertension, neck scar, headaches, and the right knee disability; entitlement to service connection for PTSD; and entitlement to special monthly compensation for housebound status from February 25, 2013 to April 1, 2013.

3. The Veteran's claim of entitlement to service connection for a right shoulder lump was encompassed in a March 1995 grant of service connection for myofascial pain syndrome of the right trapezius muscle.
4. The December 2012 Board decision that upheld the January 2009 rating decision that assigned a December 19, 2007 effective date for the grant of service connection for depression is final.  

5. A claim of entitlement to an effective date prior to December 19, 2007 for the grant of service connection for depression was received in February 2013.

6. Since March 13, 2012, the Veteran's right shoulder disability has been more nearly approximated by limitation of motion to 80 degrees.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the claim of entitlement to an increased rating for the cervical spine disability, to include cervical radiculopathy, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for withdrawal of the claim of entitlement to an increased rating for the low back disability, to include entitlement to an earlier effective date for radiculopathy of the right lower extremity and an increased rating for radiculopathy of the right lower extremity, have been met.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).

3. The criteria for withdrawal of the claim of entitlement to an initial compensable rating for hypertension have been met.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).

4. The criteria for withdrawal of the claim of entitlement to an initial rating in excess of 10 percent for the service-connected neck scar have been met.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).

5. The criteria for withdrawal of the claim of entitlement to a rating in excess of 30 percent for headaches have been met.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).
6. The criteria for withdrawal of the claim of entitlement to an initial rating in excess of 10 percent for the right knee disability prior to February 25, 2013 and after April 1, 2013 have been met.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).

7. The criteria for withdrawal of the claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).

8. The criteria for withdrawal of the claim of entitlement to special monthly compensation for housebound status from February 25, 2013 to April 1, 2013 have been met.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016).

9. The appeal of the issue of entitlement to service connection for a right shoulder lump is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105 (West 2015).

10. The appeal of entitlement to an effective date prior to December 19, 2007 for the grant of service connection for depression is dismissed as a matter of law.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2015); 38 C.F.R. § 20.1100 (2016).

11. Since March 13, 2012, the criteria for a rating of 30 percent for the right shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R.        § 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Claims

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.        § 20.204.  
In November 2015, prior to the Board promulgating a decision, the Veteran's representative notified VA through a telephone call that the Veteran wished to withdraw his claim of entitlement to an increased rating for his cervical spine disability.  Subsequently, the Veteran submitted written correspondence authorizing his representative to withdraw his pending claim of entitlement to VA compensation for his cervical spine disability, and stating that he consented to the withdrawal and understood the consequences of his decision.  

In May 2016, prior to the Board promulgating a decision, the Veteran's representative submitted correspondence stating that the Veteran wished to withdraw his claims for the lumbar spine condition, hypertension, migraines, scars, right knee, PTSD, and special monthly compensation for housebound status from February 25, 2013 to April 1, 2013.

Therefore, the Board finds that the November 2015 and May 2016 correspondence satisfy the criteria for withdrawal of a substantive appeal as to the issues of entitlement to increased ratings for the cervical spine disability, low back disability, hypertension, neck scar, headaches, right knee disability, entitlement to service connection for PTSD, and entitlement to special monthly compensation for housebound status from February 25, 2013 to April 1, 2013.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. § 20.202 (2016).  As the pertinent criteria for withdrawal of the issues of entitlement to increased ratings for the cervical spine disability, low back disability, hypertension, neck scar, headaches, right knee disability, entitlement to service connection for PTSD, and entitlement to special monthly compensation for housebound status from February 25, 2013 to April 1, 2013 have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  The Board consequently does not have jurisdiction to review them, and they are dismissed.



II. Right Shoulder Lump Claim

It is a well-established judicial precedent that when there is no case or controversy, or when a once live case or controversy becomes moot, the Court lacks jurisdiction. See Bond v. Derwinski, 2 Vet. App. 376, 377 (1992); Mokal v. Derwinski, 1 Vet. App. 12, 15 (1990).

By way of reference, in a March 1995 rating decision the RO, in pertinent part, granted the claim of entitlement to service connection for myofascial pain syndrome, right trapezius muscle, and denied the claim of entitlement to service connection for a right shoulder lump.  

In January 2013 the Veteran filed a claim of entitlement to service connection for "reopened disabilities, lump right shoulder."  In an accompanying statement, he explained that "[T]his claim is a CUE (clear and unmistakable error) claim going back to 1994.  I have this lump for over 20 years and it is call(ed) myofascial pain syndrome."  He added that he would attach information from the Mayo Clinic concerning his claim.  The attached articles concern myofascial pain syndrome, and note that its signs and symptoms include a tender knot in a muscle.  

As the Veteran has clarified that his right shoulder lump claim pertains to his service-connected myofascial pain syndrome of the right trapezius muscle (right shoulder disability), the Board notes that service connection for that disability was granted by the AOJ in the March 1995 rating decision; thus there is no "controversy" or "issue" currently before the Board as the claim of entitlement to service connection for a right shoulder disability has been resolved in the Veteran's favor.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (a case or controversy must exist in order to obtain appellate review).  The Board points out that the right shoulder disability is currently on appeal, and, as will be discussed below, it finds that an increased disability rating is warranted.  

The law provides that the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2015).  As the Veteran's claim of entitlement to service connection for a right shoulder lump has been granted as part of the right shoulder disability, there remains no error of fact or law for the Board to address, and the appeal must be dismissed.

III. Earlier Effective Date for Depression

After review of the record, the Board finds that this claim must be dismissed as a matter of law as a freestanding claim of entitlement to an earlier effective date.

The Veteran's first claim of entitlement to service connection for depression was received by the RO on December 19, 2007.  The claim was granted in a January 2009 rating decision, with a 10 percent rating assigned effective December 19, 2007.  The Veteran appealed the initial rating assigned to the Board, but subsequently withdrew his appeal in May 2011.  In December 2012 the Board acknowledged the withdrawal and dismissed the case.  Because the Veteran did not appeal the December 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court) or request reconsideration, the December 2012 Board decision and the January 2009 rating decision became final and not subject to revision on the same factual basis.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2015); 38 C.F.R. § 20.1100 (2016).

The Veteran's current claim originated from a February 2013 statement, in which he claimed entitlement to service connection for PTSD, which he reported had been present since 1994.  In the October 2013 rating decision, the RO denied the claim of entitlement to service connection for PTSD.  In its discussion, the RO stated that the evidence in the claims file shows no evidence of a claim of entitlement to service connection for a mental disability prior to December 19, 2007.  The Veteran filed an NOD with that rating decision.  In a brief submitted in July 2014, the Veteran's representative repeated the RO's statement that the record does not evidence any claim of entitlement to service connection for a mental disability prior to December 19, 2007, however, he did not assert that an earlier effective date was warranted.  Despite this, the RO placed the issue of entitlement to an earlier effective date for the grant of service connection for depression on the October 2015 statement of the case (SOC).  As the Veteran appealed the issues on that SOC to the Board, the claim is on appeal before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 46-48 (2009).

However, once a rating determination that establishes an effective date becomes final, the only way that a decision may be revised is if it contains clear and unmistakable error.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  Any other result would vitiate the rule of finality.  Id.  In other words, there can be no "freestanding" claim of entitlement to an earlier effective date.  Id.   Here, the Veteran has not contended that the December 2012 Board decision or the January 2009 rating decision contained clear and unmistakable error.

Therefore, in light of the finality of the January 2009 rating decision, and in the absence of a claim that this decision was clearly and unmistakably erroneous, the Veteran cannot obtain an effective date prior to December 19, 2007 for the grant of service connection for depression.  Any assertion that he should be granted an earlier effective date cannot be pursued without formally attempting to vitiate the December 2012 Board decision and, accordingly, is prohibited.  As the Veteran's appeal does not present a legal basis for which relief may be granted, it is dismissed.  Rudd, 20 Vet. App. at 299-300; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

IV. Increased Rating for Right Shoulder Disability

The Veteran's representative maintains that the March 2011 VA muscle injury examination is inadequate because the examiner noted that the Veteran suffered from muscle weakness but failed to explain which muscle group suffered from weakness, as well as the frequency or severity of the weakness.  

As will be discussed in the remand portion of the decision, the Board finds that the examinations of record are inadequate to finally adjudicate the claim at this time, and the Board will remand the claim to afford the Veteran an additional examination.  However, because the evidence of record supports a 30 percent rating since March 13, 2012, the Board finds that it is beneficial to the Veteran to grant that higher rating in this decision, and remand the issue of entitlement to a rating for the right shoulder disability in excess of 10 percent disabling prior to March 13, 2012, and in excess of 30 percent thereafter, for an additional examination.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation,   or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

By way of history, service connection for the Veteran's right shoulder disability 
was originally granted in a March 1995 rating decision, with a noncompensable rating assigned.  A February 2002 rating decision increased the rating to 10 percent, and an April 2012 rating decision increased the rating to 20 percent effective from March 13, 2012.  The Veteran filed the instant claim of entitlement to an increased rating in November 2007.  

The Board notes that the Veteran's right shoulder disability is rated under Diagnostic Code 5301-5201 for limitation of motion of the shoulder.  Given the April 2012 VA opinion that the myofascial pain syndrome of the right trapezius muscle causes limited range of motion of the right shoulder, the Board finds that rating the right shoulder disability under Diagnostic Code 5201 is appropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Under Diagnostic Code 5201, limitation of motion to shoulder level (e.g., flexion to 90 degrees) in the major or minor extremity warrants a 20 percent evaluation. Limitation of motion to midway between side and shoulder level (e.g., flexion from 25 to 90 degrees) in the major extremity warrants a 30 percent evaluation. Limitation of motion to 25 degrees from the side in the major extremity warrants a 40 percent evaluation.  The Veteran is noted to be right handed, and so the right arm is his "major" extremity.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 to 180 degrees, abduction from 0 to 180 degrees, and both internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

With the above criteria in mind, the Board notes that range of motion testing conducted during the March 2012 VA shoulder examination revealed right shoulder flexion to 80 degrees with pain and abduction to 110 degrees with pain.  No further range of motion was lost after three repetitions.  The examiner also reported functional loss in the form of pain on movement.  Additionally, the Hawkins' Impingement, External Rotation/Infraspinatus Strength, and Lift-off subscapularis tests were positive.  

The range of motion testing results on the March 2012 VA examination support a 30 percent evaluation, as the Veteran's forward flexion was limited to below shoulder level at 80 degrees.  Therefore, the Board finds that a 30 percent rating is warranted for the Veteran's right shoulder disability under Diagnostic Code 5201.  See Butts, 5 Vet. App. at 539.  

In summary, the Board finds that since March 13, 2012, the criteria for a rating of 30 percent for the right shoulder disability have been met.  Entitlement to a rating in excess of 10 percent prior to March 13, 2012, and in excess of 30 percent thereafter is being remanded as discussed below.    


ORDER

The appeal as to the issue of entitlement to an increased rating for a cervical spine disability, to include cervical radiculopathy, is dismissed.

The appeal as to the issue of entitlement to an increased rating for the low back disability, to include entitlement to an earlier effective date for radiculopathy of the right lower extremity and an increased rating for radiculopathy of the right lower extremity is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for hypertension is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for the service-connected neck scar is dismissed.

The appeal as to the issue of entitlement to a rating in excess of 30 percent for headaches is dismissed.

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for the right knee disability prior to February 25, 2013 and after April 1, 2013 is dismissed.

The appeal as to the issue of entitlement to service connection for PTSD is dismissed.

The appeal as to the issue of entitlement to special monthly compensation for housebound status from February 25, 2013 to April 1, 2013 is dismissed.

The appeal as to the issue of entitlement to service connection for a right shoulder lump, to include based on clear and unmistakable error, is dismissed.

The appeal as to the issue of entitlement to an effective date earlier than December 19, 2007 for the grant of service connection for depression is dismissed.  

Since March 13, 2012, a rating of 30 percent for the right shoulder disability is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 





REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to adjudication of the remaining claims.

Turning first to the right hip claim, the Veteran essentially asserts that his right hip disorder was caused or aggravated by his lumbar spine disability, to include his service-connected radiculopathy of the right lower extremity.  Diagnoses of hip bursitis and arthritic changes are of record.  The Veteran was afforded a VA examination in April 2010, and the examiner provided an opinion that the right hip condition was not caused by lower extremity radiculopathy because it was unlikely that any right lumbar radiculopathy was present.  Given that the Veteran is service-connected for radiculopathy of the right lower extremity, the Board finds that a new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA provides an examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate).  

Addressing the stomach claim, the Veteran maintains that his stomach condition either began during service as irritable bowel syndrome (IBS) or is the result of   
medications used to treat his service-connected disabilities, including amlodipine.  His service treatment records note a December 1989 report of sharp stomach pain for five days, with an assessment of gastroenteritis with resolved diarrhea rendered, a March 1990 complaint of stomach cramps and diarrhea, and a February 1991 report of abdominal pain and loose stools.  The Veteran's treatment records note that he has been prescribed various medications, and a February 2015 chiropractic note stated that his relevant medications include intermittent tramadol and cyclobenzaprine, but that caution was needed due to his stomach issues.  Following an October 2015 VA examination, a clinician opined that the Veteran's stomach condition was not likely related to service or a service-connected disability because the claims file did not contain evidence of medications which would cause or aggravate the stomach condition.  As the examiner did not consider the in-service stomach complaints and his current medications, a new examination is necessary.

Concerning the right shoulder disability, the August 2011 VA examiner did not discuss the frequency or severity of the muscle weakness.  Therefore, a new VA examination is warranted.   

Finally, addressing the claim of entitlement to a TDIU, the Board remanded this claim for the issuance of an SOC in December 2012.  In November 2014, the RO adjudicated the issue of entitlement to a TDIU only for the period prior to March 13, 2012, explaining that a TDIU rating prior to that point was moot given that the Veteran had been granted a 100 percent schedular rating as of that date.  However, the Court has held that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disabilities support a TDIU rating independent of the other 100 percent disability rating).  Therefore, this claim must also be remanded to adjudicate the claim for the entire period on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand).

Updated VA and private treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have recently treated him.  After securing any necessary releases, the AOJ should request any relevant records.  Additionally, obtain VA treatment records dating from December 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Schedule the Veteran for a hip examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any right hip disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since June 2009).

b. If any right hip conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  

c. If not directly related to service on the basis of question (b), is it at least as likely as not that the right hip disability was caused by a service-connected disability, to include the lumbar spine disability with right leg radiculopathy?  Please explain why or why not.  If yes, please identify the disability.    

d. If not caused by a service-connected disability, is it at least as likely as not that the right hip disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the service-connected disability?  Please explain why or why not.  If yes, please identify the disability.    

e. If the examiner finds that the right hip disability has been permanently worsened beyond normal progression (aggravated) by the service-connected disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the right hip disability that is attributed to the service-connected disability.

In answering questions (b)-(e), the examiner is invited to comment on the Veteran's assertion that his service-connected lumbar spine condition, to include his radiculopathy, caused or aggravated his right hip condition.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. Schedule the Veteran for a stomach examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any stomach disabilities present during the course of the claim.  If none are present, the examiner should report whether such have been present during the pendency of the claim (since February 2012).

b. If any stomach conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the December 1989, March 1990, and February 1991 complaints of abdominal pain and diarrhea during service. 

c. If not directly related to service on the basis of question (b), is it at least as likely as not that the stomach disability was caused by a service-connected disability?  Please explain why or why not.  If yes, please identify the disability.    

d. If not caused by a service-connected disability, is it at least as likely as not that the stomach disability has been permanently worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by the service-connected disability?  Please explain why or why not.  If yes, please identify the disability.    

e. If the examiner finds that the stomach disability has been permanently worsened beyond normal progression (aggravated) by the service-connected disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the stomach disability that is attributed to the service-connected disability.

In answering questions (c)-(e), the examiner is invited to comment on the Veteran's assertion that medication prescribed for his service-connected disabilities contributes to his stomach condition.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right shoulder disability.  The examiner should complete the Disability Benefits Questionnaires for Shoulder and Arm and for Muscle Injuries.

The claims file should be made available for review, and the examination reports should reflect that such review occurred.

All objective and subjective symptoms associated with the service-connected right shoulder disability shall be reported, including, but not limited to any orthopedic, muscle, and neurologic impairment and any scarring. 

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  

The examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since November 2007) of the right shoulder in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  

Finally, the examiner should provide an opinion as to the extent that the Veteran's service-connected right shoulder disability has impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected right shoulder disability on such routine work activities as interacting with coworkers; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal, to include the issue of entitlement to a TDIU for the entire period on appeal (since January 2012).  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


